EXHIBIT 10.L


 


 


SEPARATION AND RETIREMENT AGREEMENT


 


THIS SEPARATION AND RETIREMENT AGREEMENT (THE “AGREEMENT”), WHICH IS EFFECTIVE
AS OF THIS 8TH DAY OF OCTOBER, 2002, IS ENTERED INTO BY AND BETWEEN DONALD B.
INGLE, JR. (THE “EXECUTIVE”) AND CINERGY, WITH THE MUTUAL EXCHANGE OF PROMISES
AS CONSIDERATION.  CAPITALIZED WORDS AND TERMS USED THROUGHOUT THIS AGREEMENT
THAT ARE NOT DEFINED ELSEWHERE IN THIS AGREEMENT ARE DEFINED IN SECTION 19.


 


RECITALS


 


A.            THE EXECUTIVE HAS ELECTED TO TERMINATE VOLUNTARILY HIS EMPLOYMENT
WITH CINERGY AND RETIRE EFFECTIVE DECEMBER 15, 2002 (THE “TERMINATION DATE”).


 


B.            THE EXECUTIVE IS CURRENTLY SERVING AS VICE PRESIDENT OF THE
COMPANY AND PRESIDENT OF POWER TECHNOLOGY AND INFRASTRUCTURE SERVICES.  CINERGY
DESIRES TO HAVE THE EXECUTIVE SERVE IN THIS POSITION UNTIL HIS RETIREMENT AND IS
WILLING TO PROVIDE CERTAIN ADDITIONAL BENEFITS AND ARRANGEMENTS TO THE
EXECUTIVE, PROVIDED THAT UPON PRESENTATION TO THE EXECUTIVE FOLLOWING THE
TERMINATION DATE THE EXECUTIVE EXECUTES AND DOES NOT TIMELY REVOKE THIS
AGREEMENT AND A WAIVER AND RELEASE, IN SUBSTANTIALLY THE FORM ATTACHED TO THIS
AGREEMENT AS EXHIBIT A, OF ALL CLAIMS THAT THE EXECUTIVE MIGHT BE ABLE TO ASSERT
AGAINST CINERGY AND CERTAIN RELATED ENTITIES AND INDIVIDUALS (THE “WAIVER AND
RELEASE”).


 


C.            THE PARTIES HAVE AGREED TO ENTER INTO THIS AGREEMENT, WHICH HAS
BEEN SPECIFICALLY NEGOTIATED BETWEEN THE EXECUTIVE AND CINERGY.


 


THEREFORE, CINERGY AND THE EXECUTIVE ENTER INTO THE FOLLOWING AGREEMENT:


 


AGREEMENT


 


1.             RETIREMENT.


 


A.             TERMINATION OF EMPLOYMENT. THE EXECUTIVE WILL RETIRE, AND HIS
EMPLOYMENT WITH CINERGY WILL TERMINATE, EFFECTIVE AS OF THE TERMINATION DATE. 
UNTIL THAT TIME, THE EXECUTIVE WILL CONTINUE TO BE ENTITLED TO RECEIVE THE
COMPENSATION AND PERQUISITES TO WHICH HE IS CURRENTLY ENTITLED PURSUANT TO THE
TERMS OF THE EMPLOYMENT AGREEMENT BETWEEN THE EXECUTIVE AND CINERGY DATED AS OF
OCTOBER 1, 2002 (THE “EMPLOYMENT AGREEMENT”).


 


B.             EFFECT ON OTHER AGREEMENTS.  EXCEPT AS PROVIDED IN SECTIONS 1.A,
2.K AND 2.O OF THIS AGREEMENT, THIS AGREEMENT REPLACES AND SUPERSEDES ANY AND
ALL PRIOR EMPLOYMENT, SEPARATION AND RETIREMENT AGREEMENTS BETWEEN CINERGY AND
THE EXECUTIVE, INCLUDING BUT NOT LIMITED TO THE EMPLOYMENT AGREEMENT.


 


2.             SEPARATION BENEFITS. IN EXCHANGE FOR ENTERING INTO THIS AGREEMENT
AND SATISFYING ANY ADDITIONAL CONDITIONS SET FORTH IN THIS AGREEMENT, THE
EXECUTIVE WILL RECEIVE THE BENEFITS DESCRIBED BELOW IN THIS SECTION 2.  EACH OF
THE BENEFITS DESCRIBED BELOW IN THIS SECTION 2 SHALL ONLY BE PROVIDED TO THE
EXECUTIVE IF, UPON PRESENTATION TO THE EXECUTIVE FOLLOWING THE TERMINATION DATE,
THE EXECUTIVE TIMELY EXECUTES AND DOES NOT TIMELY REVOKE THE WAIVER AND


 


1

--------------------------------------------------------------------------------



 


RELEASE, WHICH BENEFITS SHALL BE PAYABLE AS SOON AS PRACTICABLE FOLLOWING THE
LATER OF (I) JANUARY 15, 2003 OR (II) THE EXPIRATION OF THE REVOCATION PERIOD
CONTAINED IN THE WAIVER AND RELEASE, UNLESS OTHERWISE PROVIDED BELOW. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, CINERGY MAY WITHHOLD FROM ANY
AMOUNTS PAYABLE UNDER THIS AGREEMENT SUCH FEDERAL, STATE, OR LOCAL TAXES AS IT
REASONABLY DETERMINES ARE REQUIRED TO BE WITHHELD PURSUANT TO ANY APPLICABLE LAW
OR REGULATION.


 


A.             SEVERANCE PAY.  CINERGY AGREES TO PAY THE EXECUTIVE, IN LIEU OF
ANY OTHER SEVERANCE BENEFITS THAT MIGHT BE PAYABLE TO THE EXECUTIVE UNDER ANY
AND ALL PRIOR EMPLOYMENT, SEPARATION AND RETIREMENT AGREEMENTS BETWEEN CINERGY
AND THE EXECUTIVE, SEVERANCE PAY IN THE GROSS AMOUNT OF $1,854,938.


 


B.             RETIREE WELFARE BENEFITS. UPON HIS RETIREMENT UNDER THIS
AGREEMENT, THE EXECUTIVE WILL BE ELIGIBLE FOR COMPREHENSIVE MEDICAL AND DENTAL
BENEFITS WHICH ARE NOT MATERIALLY DIFFERENT FROM THE BENEFITS PROVIDED TO
RETIREES UNDER THE CINERGY CORP. WELFARE BENEFITS PROGRAM OR ANY SIMILAR PROGRAM
OR SUCCESSOR TO THAT PROGRAM.  FOR PURPOSES OF DETERMINING THE AMOUNT OF THE
MONTHLY PREMIUMS DUE FROM THE EXECUTIVE, THE EXECUTIVE WILL RECEIVE FROM CINERGY
THE MAXIMUM SUBSIDY AVAILABLE AS OF THE DATE OF HIS RETIREMENT TO AN ACTIVE
CINERGY EMPLOYEE WITH THE SAME MEDICAL BENEFITS CLASSIFICATION/ELIGIBILITY AS
THE EXECUTIVE’S MEDICAL BENEFITS CLASSIFICATION/ELIGIBILITY ON THE DATE OF HIS
RETIREMENT.


 


C.             VACATION PAY.  THE EXECUTIVE WILL RECEIVE, IN A LUMP SUM CASH
PAYMENT, SIX (6) WEEKS OF ACCRUED BUT UNUSED VACATION PAY IN THE GROSS AMOUNT OF
$50,510.77.


 


D.             WAIVER OF PREPAYMENT PENALTY.  IF THE PREPAYMENT PENALTY UNDER
CINERGY’S EXECUTIVE STOCK PURCHASE PROGRAM IS WAIVED FOR ANY PARTICIPANT IN THAT
PROGRAM, IT WILL ALSO BE WAIVED FOR THE EXECUTIVE.


 


E.             EXECUTIVE SUPPLEMENTAL LIFE INSURANCE.  THE EXECUTIVE WILL
RECEIVE THE VALUE OF THE ADDITIONAL LIFE INSURANCE PROVIDED TO THE EXECUTIVE
UNDER THE EXECUTIVE SUPPLEMENTAL LIFE INSURANCE PROGRAM, WHICH IS $150,000. THIS
AMOUNT WILL BE PAID TO THE EXECUTIVE IN CASH, IN EQUAL ANNUAL INSTALLMENTS OF
$15,000 OVER A TEN (10) YEAR PERIOD BEGINNING IN FEBRUARY OF 2003.


 


F.              STOCK OPTIONS. ANY RIGHTS THE EXECUTIVE MAY HAVE WITH RESPECT TO
THE STOCK OPTIONS GRANTED TO THE EXECUTIVE PURSUANT TO THE CINERGY CORP. STOCK
OPTION PLAN WILL BE DETERMINED UNDER THE TERMS OF ANY APPLICABLE STOCK OPTION
AGREEMENT AND THE CINERGY CORP. STOCK OPTION PLAN. SIMILARLY, ANY RIGHTS THE
EXECUTIVE MAY HAVE WITH RESPECT TO THE STOCK OPTIONS GRANTED TO THE EXECUTIVE
PURSUANT TO THE CINERGY CORP. 1996 LONG-TERM INCENTIVE COMPENSATION PLAN
(“LTIP”) WILL BE DETERMINED IN ACCORDANCE WITH THE TERMS OF THE LTIP, THE
RELEVANT ADMINISTRATIVE GUIDELINES AND ANY APPLICABLE STOCK OPTION AGREEMENT.
NOTWITHSTANDING THE FOREGOING, THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE
SHALL NOT SELL OR OTHERWISE DISPOSE OF ANY SHARES OF COMPANY STOCK ACQUIRED
PURSUANT TO THE EXERCISE OF A STOCK OPTION, OTHER THAN SHARES SOLD IN ORDER TO
PAY AN OPTION EXERCISE PRICE OR THE RELATED TAX WITHHOLDING OBLIGATION, UNTIL 90
DAYS AFTER THE TERMINATION DATE.  NOTWITHSTANDING THE FOREGOING, CINERGY, IN ITS
SOLE DISCRETION, MAY WAIVE THE RESTRICTIONS CONTAINED IN THE PREVIOUS SENTENCE.


 


2

--------------------------------------------------------------------------------



 


G.             LONG-TERM INCENTIVE PLAN.  THE EXECUTIVE SHALL RECEIVE ANY
PERFORMANCE SHARES AWARD TO WHICH HE MAY BECOME ENTITLED UNDER ANY
THEN-OUTSTANDING PERFORMANCE CYCLE OF THE LTIP AND THE CINERGY CORP. VALUE
CREATION PLAN.  THE AMOUNT OF ANY SUCH AWARD SHALL BE DETERMINED AND PRO-RATED,
AND ANY SUCH AWARD SHALL BE PAID TO THE EXECUTIVE, IN ACCORDANCE WITH THE TERMS
OF THE LTIP, THE VALUE CREATION PLAN, ANY RELEVANT ADMINISTRATIVE GUIDELINES,
AND ANY APPLICABLE PERFORMANCE SHARES AGREEMENTS, PROVIDED THAT THE AWARD WILL
BE DETERMINED AS IF THE EXECUTIVE HAD REMAINED EMPLOYED WITH CINERGY DURING THE
ENTIRE 2002 CALENDAR YEAR.


 


H.             TAX COUNSELING.  THE EXECUTIVE WILL RECEIVE A LUMP SUM PAYMENT OF
$15,000 TO COVER THE COST OF TAX COUNSELING SERVICES TO THE EXECUTIVE THROUGH AN
AGENCY SELECTED BY THE EXECUTIVE. IN THE EVENT ANY PAYMENT TO THE EXECUTIVE
PURSUANT TO THIS SECTION 2.H IS SUBJECT TO ANY FEDERAL, STATE, OR LOCAL INCOME
OR EMPLOYMENT TAXES, CINERGY SHALL PROVIDE TO THE EXECUTIVE AN ADDITIONAL
PAYMENT IN AN AMOUNT NECESSARY SUCH THAT AFTER PAYMENT BY THE EXECUTIVE OF ALL
SUCH TAXES (CALCULATED AFTER ASSUMING THAT THE EXECUTIVE PAYS SUCH TAXES FOR THE
YEAR IN WHICH THE PAYMENT OCCURS AT THE HIGHEST MARGINAL TAX RATE APPLICABLE),
INCLUDING THE TAXES IMPOSED ON THE ADDITIONAL PAYMENT, THE EXECUTIVE RETAINS AN
AMOUNT EQUAL TO THE PAYMENT PROVIDED PURSUANT TO THIS SECTION 2.H.


 


I.              AUTOMOBILE ALLOWANCE.  THE EXECUTIVE WILL RECEIVE A LUMP SUM
PAYMENT OF $50,000 TO COVER THE COST OF THE EXECUTIVE’S AUTOMOBILE. IN THE EVENT
ANY PAYMENT TO THE EXECUTIVE PURSUANT TO THIS SECTION 2.I IS SUBJECT TO ANY
FEDERAL, STATE, OR LOCAL INCOME OR EMPLOYMENT TAXES, CINERGY SHALL PROVIDE TO
THE EXECUTIVE AN ADDITIONAL PAYMENT IN AN AMOUNT NECESSARY SUCH THAT AFTER
PAYMENT BY THE EXECUTIVE OF ALL SUCH TAXES (CALCULATED AFTER ASSUMING THAT THE
EXECUTIVE PAYS SUCH TAXES FOR THE YEAR IN WHICH THE PAYMENT OCCURS AT THE
HIGHEST MARGINAL TAX RATE APPLICABLE), INCLUDING THE TAXES IMPOSED ON THE
ADDITIONAL PAYMENT, THE EXECUTIVE RETAINS AN AMOUNT EQUAL TO THE PAYMENT
PROVIDED PURSUANT TO THIS SECTION 2.I.


 


J.              PERSONAL COMPUTER.  THE EXECUTIVE WILL RECEIVE A PERSONAL
COMPUTER AT LEAST COMPARABLE TO THE PERSONAL COMPUTER MADE AVAILABLE TO HIM BY
CINERGY IMMEDIATELY PRIOR TO THE TERMINATION DATE. IN THE EVENT ANY BENEFIT
PROVIDED TO THE EXECUTIVE PURSUANT TO THIS SECTION 2.J IS SUBJECT TO ANY
FEDERAL, STATE, OR LOCAL INCOME OR EMPLOYMENT TAXES, CINERGY SHALL PROVIDE TO
THE EXECUTIVE AN ADDITIONAL PAYMENT IN AN AMOUNT NECESSARY SUCH THAT AFTER
PAYMENT BY THE EXECUTIVE OF ALL SUCH TAXES (CALCULATED AFTER ASSUMING THAT THE
EXECUTIVE PAYS SUCH TAXES FOR THE YEAR IN WHICH THE BENEFIT OCCURS AT THE
HIGHEST MARGINAL TAX RATE APPLICABLE), INCLUDING THE TAXES IMPOSED ON THE
ADDITIONAL PAYMENT, THE EXECUTIVE RETAINS AN AMOUNT EQUAL TO THE BENEFIT
PROVIDED PURSUANT TO THIS SECTION 2.J.


 


K.             SUPPLEMENTAL RETIREMENT BENEFIT.  THE EXECUTIVE WILL BE ENTITLED
TO, AND FULLY VESTED IN, A SUPPLEMENTAL RETIREMENT BENEFIT IN ACCORDANCE WITH
THE TERMS OF SECTION 3B(II) OF THE EMPLOYMENT AGREEMENT, SUBJECT TO THE
FOLLOWING PROVISIONS:


 


(A)          FOR PURPOSES OF CALCULATING THE AMOUNT OF THE EXECUTIVE’S
SUPPLEMENTAL RETIREMENT BENEFIT, THE EXECUTIVE’S “HIGHEST AVERAGE EARNINGS”
SHALL BE DETERMINED AFTER ASSUMING THAT THE ONLY AMOUNT THAT THE EXECUTIVE
RECEIVED PURSUANT TO THE CINERGY CORP. ANNUAL INCENTIVE PLAN DURING THE ONE-YEAR
PERIOD ENDING ON THE TERMINATION DATE IS THE AWARD FOR THE 2002 PERFORMANCE
PERIOD THAT THE EXECUTIVE WOULD HAVE RECEIVED PURSUANT TO THE CINERGY CORP.
ANNUAL INCENTIVE PLAN IF HE HAD REMAINED


 


3

--------------------------------------------------------------------------------



 


EMPLOYED DURING THE ENTIRE 2002 PERFORMANCE PERIOD, THE AMOUNT OF WHICH SHALL BE
BASED ON A LEVEL THREE PAYOUT WITH RESPECT TO BOTH INDIVIDUAL AND CORPORATE
GOALS.  FOR PURPOSES OF CLARITY, THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT
THE EXECUTIVE’S “HIGHEST AVERAGE EARNINGS” FOR ANY YEAR SHALL NOT INCLUDE ANY
BENEFITS RECEIVED BY THE EXECUTIVE PURSUANT TO SECTION 2 OF THIS AGREEMENT,
OTHER THAN THE BENEFITS PROVIDED IN  SECTION 2.C AND IN THE PRECEDING SENTENCE.


 


(B)           COMMENCING WITH THE MONTH FOLLOWING THE MONTH IN WHICH THE
EXECUTIVE ATTAINS AGE 55, THE EXECUTIVE WILL BE DEEMED TO HAVE 35 “YEARS OF
PARTICIPATION” (AS THAT TERM IS DEFINED IN THE EMPLOYMENT AGREEMENT) FOR
PURPOSES OF DETERMINING THE AMOUNT OF THE EXECUTIVE’S SUPPLEMENTAL RETIREMENT
BENEFIT.


 


(C)           IN THE EVENT THAT THE EXECUTIVE MAKES A SPECIAL PAYMENT ELECTION
PURSUANT TO SECTION 3B(II)(3)(A) OF THE EMPLOYMENT AGREEMENT AND A LUMP SUM CASH
PAYMENT IS MADE PURSUANT TO THAT ELECTION, SUCH PAYMENT SHALL DISCHARGE ALL
OBLIGATIONS OF CINERGY PURSUANT TO THIS SECTION 2.K.


 


L.              ANNUAL INCENTIVE PLAN.  THE EXECUTIVE WILL RECEIVE AN AWARD
UNDER THE CINERGY CORP. ANNUAL INCENTIVE PLAN FOR THE 2002 PERFORMANCE PERIOD
EQUAL TO THE AWARD THAT HE WOULD HAVE RECEIVED IF HE HAD REMAINED EMPLOYED
DURING THE ENTIRE 2002 PERFORMANCE PERIOD, WHICH AWARD WILL BE PAID BASED ON A
LEVEL THREE PAYOUT WITH RESPECT TO BOTH INDIVIDUAL AND CORPORATE GOALS, WHICH
PAYMENT SHALL BE PAYABLE IN MARCH, 2003.


 


M.            PHYSICAL EXAM.  CINERGY WILL FURNISH TO THE EXECUTIVE ONE PHYSICAL
EXAM WITHIN THE ONE-YEAR PERIOD BEGINNING ON THE DATE OF TERMINATION IN
ACCORDANCE WITH CINERGY PRACTICES, PROGRAMS, AND POLICIES IN EFFECT FROM TIME TO
TIME, AND AT LEAST COMPARABLE TO THOSE RECEIVED BY ACTIVE CINERGY TIER II
EXECUTIVES FOR SUCH PERIOD.  IN THE EVENT ANY BENEFIT PROVIDED TO THE EXECUTIVE
PURSUANT TO THIS SECTION 2.M IS SUBJECT TO ANY FEDERAL, STATE, OR LOCAL INCOME
OR EMPLOYMENT TAXES, CINERGY SHALL PROVIDE TO THE EXECUTIVE AN ADDITIONAL
PAYMENT IN AN AMOUNT NECESSARY SUCH THAT AFTER PAYMENT BY THE EXECUTIVE OF ALL
SUCH TAXES (CALCULATED AFTER ASSUMING THAT THE EXECUTIVE PAYS SUCH TAXES FOR THE
YEAR IN WHICH THE BENEFIT OCCURS AT THE HIGHEST MARGINAL TAX RATE APPLICABLE),
INCLUDING THE TAXES IMPOSED ON THE ADDITIONAL PAYMENT, THE EXECUTIVE RETAINS AN
AMOUNT EQUAL TO THE BENEFIT PROVIDED PURSUANT TO THIS SECTION 2.M.


 


N.             COUNTRY CLUB.  CINERGY WILL CONTINUE TO PAY THE ANNUAL DUES OF
THE EXECUTIVE INCURRED ON OR BEFORE DECEMBER 31, 2005 FOR MEMBERSHIP IN ONE
COUNTRY CLUB OF THE EXECUTIVE’S CHOICE. IN THE EVENT ANY BENEFIT PROVIDED TO THE
EXECUTIVE PURSUANT TO THIS SECTION 2.N IS SUBJECT TO ANY FEDERAL, STATE, OR
LOCAL INCOME OR EMPLOYMENT TAXES, CINERGY SHALL PROVIDE TO THE EXECUTIVE AN
ADDITIONAL PAYMENT IN AN AMOUNT NECESSARY SUCH THAT AFTER PAYMENT BY THE
EXECUTIVE OF ALL SUCH TAXES (CALCULATED AFTER ASSUMING THAT THE EXECUTIVE PAYS
SUCH TAXES FOR THE YEAR IN WHICH THE BENEFIT OCCURS AT THE HIGHEST MARGINAL TAX
RATE APPLICABLE), INCLUDING THE TAXES IMPOSED ON THE ADDITIONAL PAYMENT, THE
EXECUTIVE RETAINS AN AMOUNT EQUAL TO THE BENEFIT PROVIDED PURSUANT TO THIS
SECTION 2.N.


 


4

--------------------------------------------------------------------------------



 


O.             SECTION 280G GROSS-UP.  IN THE EVENT THAT ANY BENEFITS PAID OR
PAYABLE TO THE EXECUTIVE OR FOR HIS BENEFIT PURSUANT TO THE TERMS OF THIS
AGREEMENT OR ANY OTHER PLAN OR ARRANGEMENT IN CONNECTION WITH, OR ARISING OUT
OF, HIS EMPLOYMENT WITH CINERGY OR A CHANGE IN OWNERSHIP OR EFFECTIVE CONTROL OF
CINERGY OR OF A SUBSTANTIAL PORTION OF ITS ASSETS WOULD BE SUBJECT TO AN EXCISE
TAX UNDER SECTION 4999 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, THEN
THE EXECUTIVE WILL BE ENTITLED TO THE BENEFITS PROVIDED IN SECTION 5C. OF THE
EMPLOYMENT AGREEMENT.


 


3.             BASIS FOR ENTITLEMENT. THE EXECUTIVE ACKNOWLEDGES THAT HE WOULD
NOT BE ENTITLED TO CERTAIN OF THE BENEFITS DESCRIBED IN THIS AGREEMENT ABSENT
HIS ELECTION TO TERMINATE EMPLOYMENT VOLUNTARILY AND RETIRE VOLUNTARILY AND HIS
EXECUTION OF THIS AGREEMENT AND THE WAIVER AND RELEASE.


 


4.             ADEQUATE CONSIDERATION. THE EXECUTIVE AGREES THAT THIS AGREEMENT
PROVIDES GOOD, VALUABLE, AND SUFFICIENT CONSIDERATION FOR THE OBLIGATIONS HE
ASSUMES IN SECTIONS 5 THROUGH 11 AND SECTION 14 AND THE WAIVER AND RELEASE.


 


5.             FUTURE EMPLOYMENT. THE EXECUTIVE WAIVES ANY RIGHT TO ASSERT ANY
CLAIM OR DEMAND FOR REEMPLOYMENT WITH CINERGY. THE EXECUTIVE, HOWEVER, MAY
ACCEPT AN OFFER OF REEMPLOYMENT WITH CINERGY IN THE EVENT SUCH AN OFFER IS MADE.


 


6.             NONDISCLOSURE OF CONFIDENTIAL INFORMATION. THE EXECUTIVE WILL NOT
AT ANY TIME, DIRECTLY OR INDIRECTLY, USE ANY TRADE SECRETS OR CONFIDENTIAL
INFORMATION OF CINERGY FOR HIS BENEFIT OR THE BENEFIT OF ANY OTHER PERSON OR,
DIRECTLY OR INDIRECTLY, DISCLOSE ANY TRADE SECRETS OR CONFIDENTIAL INFORMATION
OF CINERGY TO ANY OTHER PERSON, UNLESS HE IS REQUIRED BY LAW OR ANY LAWFUL
AUTHORITY TO DO SO. FOR PURPOSES OF THIS SECTION, “CONFIDENTIAL INFORMATION OF
CINERGY” MEANS ALL SECRET, PROPRIETARY INFORMATION, KNOWLEDGE, OR DATA RELATING
TO CINERGY AND ITS BUSINESSES THAT HAVE BEEN OBTAINED BY THE EXECUTIVE DURING
THE EXECUTIVE’S EMPLOYMENT BY CINERGY THAT HAVE NOT BEEN NOW OR SUBSEQUENTLY
BECOME PUBLIC KNOWLEDGE (OTHER THAN BY ACTS OF THE EXECUTIVE OR REPRESENTATIVES
OF THE EXECUTIVE IN VIOLATION OF THIS AGREEMENT).


 


7.             CONSULTING ARRANGEMENT. THE EXECUTIVE AGREES TO SERVE AS A
BUSINESS CONSULTANT TO CINERGY FOR A PERIOD OF THREE (3) YEARS BEGINNING ON THE
TERMINATION DATE (THE “CONSULTING PERIOD”). THE CONSULTING SERVICES TO BE
PROVIDED BY THE EXECUTIVE DURING THE CONSULTING PERIOD WILL CONSIST OF
CONSULTATION WITH, AND ADVICE TO, THE OFFICERS AND MANAGERIAL EMPLOYEES OF
CINERGY, AS REQUESTED BY CINERGY, ON MATTERS RELATING TO CINERGY’S BUSINESS
AFFAIRS ABOUT WHICH THE EXECUTIVE HAS KNOWLEDGE AND EXPERIENCE. THE CONSULTING
SERVICES WILL BE PERFORMED AT REASONABLE TIMES WHEN AND AS NEEDED, AS DETERMINED
BY MUTUAL AGREEMENT BETWEEN CINERGY AND THE EXECUTIVE. THE PARTIES UNDERSTAND
AND AGREE THAT ALL OF THE CONSULTING SERVICES TO BE PROVIDED BY THE EXECUTIVE
UNDER THIS AGREEMENT WILL BE PERFORMED BY HIM AS AN INDEPENDENT CONTRACTOR AND
NOT AS AN EMPLOYEE OF CINERGY. THE EXECUTIVE WILL NOT HAVE ANY AUTHORITY TO ACT
AS AN AGENT OR REPRESENTATIVE OF CINERGY, EXCEPT TO THE EXTENT EXPRESSLY
AUTHORIZED IN WRITING BY CINERGY. THE EXECUTIVE WILL PERFORM HIS CONSULTING
SERVICES TO THE BEST OF HIS ABILITIES. THE EXECUTIVE’S DUTIES PURSUANT TO THIS
PARAGRAPH ARE PURELY THOSE OF A CONSULTANT, AND CINERGY IS FREE TO ACCEPT OR
REJECT HIS ADVICE, AS IT DEEMS APPROPRIATE. CINERGY IS RESPONSIBLE FOR ALL
ACTIONS IT CHOOSES TO TAKE BASED ON THE EXECUTIVE’S ADVICE, AND CINERGY AGREES
TO HOLD THE EXECUTIVE HARMLESS FOR THE RESULTS OF THOSE ACTIONS, INCLUDING ALL
LOSSES AND DAMAGES RESULTING FROM ANY LEGAL OR REGULATORY ACTION.


 


5

--------------------------------------------------------------------------------



 


CINERGY WILL REIMBURSE THE EXECUTIVE FOR ALL EXPENSES AUTHORIZED BY CINERGY AND
INCURRED BY THE EXECUTIVE, INCLUDING BUT NOT LIMITED TO TELEPHONE, DUPLICATION,
SECRETARIAL SERVICES, MAIL AND COURIER SERVICES, AND NORMAL SUPPLIES THAT MAY
REASONABLY BE REQUIRED. REIMBURSEMENT WILL BE MADE WITHIN THIRTY (30) DAYS OF
CINERGY’S RECEIPT OF REASONABLE AND CUSTOMARY DOCUMENTATION. FOR ANY TRAVEL
REQUESTED AND AUTHORIZED BY CINERGY, THE EXECUTIVE WILL BE REIMBURSED FOR ALL
REASONABLE AND CUSTOMARY EXPENSES, INCLUDING TRANSPORTATION, PARKING, FOOD, AND
LODGING. NOTHING IN THIS SECTION 7 WILL PROHIBIT THE EXECUTIVE FROM SEEKING OR
ACCEPTING OTHER EMPLOYMENT, ENGAGING IN ANY OTHER CONSULTING SERVICES, OR
PARTICIPATING IN ANY OTHER ENDEAVOR FOR PROFIT, AS HE DEEMS APPROPRIATE,
PROVIDED THAT, IN SO DOING, HE DOES NOT BREACH ANY OF HIS OTHER OBLIGATIONS
UNDER THIS AGREEMENT.  NOTWITHSTANDING THE FOREGOING SENTENCE, CINERGY, IN ITS
SOLE DISCRETION, MAY PERMIT THE EXECUTIVE TO REMAIN ON THE BOARD OF DIRECTORS OF
ANY COMPANY OF WHICH HE SERVES AS A DIRECTOR ON THE TERMINATION DATE.


 


8.             NON-SOLICITATION AND NON-COMPETITION. AT NO TIME DURING THE
CONSULTING PERIOD WILL THE EXECUTIVE: (A) EMPLOY OR SEEK TO EMPLOY ANY PERSON
EMPLOYED AT THAT TIME BY CINERGY OR OTHERWISE ENCOURAGE OR ENTICE ANY SUCH
PERSON TO LEAVE EMPLOYMENT WITH CINERGY; (B) BECOME EMPLOYED BY, ENTER INTO A
CONSULTING ARRANGEMENT WITH, OR OTHERWISE AGREE TO PERFORM PERSONAL SERVICES
FOR, A COMPETITOR WITHOUT THE WRITTEN CONSENT OF CINERGY; (C) ACQUIRE AN
OWNERSHIP INTEREST IN A COMPETITOR, PROVIDED THAT THE EXECUTIVE MAY, FOR
INVESTMENT PURPOSES, OWN NOT MORE THAN 3% OF THE OUTSTANDING STOCK OF ANY CLASS
OF A COMPETITOR THAT IS PUBLICLY TRADED; OR (D) SOLICIT ANY CUSTOMERS OR VENDORS
OF CINERGY ON BEHALF OF OR FOR THE BENEFIT OF A COMPETITOR.


 


THE EXECUTIVE ACKNOWLEDGES THAT MONETARY DAMAGES WILL NOT BE AN ADEQUATE REMEDY
FOR CINERGY IN THE EVENT OF A BREACH OF THIS SECTION 8, AND THAT IT WOULD BE
IMPOSSIBLE FOR CINERGY TO MEASURE DAMAGES IN THE EVENT OF SUCH A BREACH.
THEREFORE, THE EXECUTIVE AGREES THAT, IN LIEU OF ANY OTHER REMEDY THAT CINERGY
MAY HAVE FOR SUCH A BREACH, CINERGY IS ENTITLED TO AN INJUNCTION PREVENTING THE
EXECUTIVE FROM ANY BREACH OF THIS SECTION 8.


 


9.             COOPERATION WITH LITIGATION. UPON CINERGY’S REQUEST, THE
EXECUTIVE AGREES TO RENDER REASONABLE ASSISTANCE TO CINERGY IN CONNECTION WITH
ANY LITIGATION OR INVESTIGATION RELATING TO CINERGY’S BUSINESS, PROVIDED THAT
RENDERING SUCH ASSISTANCE DOES NOT IMPOSE AN UNREASONABLE BURDEN ON THE
EXECUTIVE. SUCH ASSISTANCE WILL INCLUDE, BUT WILL NOT BE LIMITED TO, PROVIDING
INFORMATION, ATTENDING MEETINGS, ASSISTING WITH INTERROGATORIES, GIVING
DEPOSITIONS, AND MAKING COURT APPEARANCES. THE EXECUTIVE AGREES TO NOTIFY THE
GENERAL COUNSEL OF THE COMPANY PROMPTLY OF ANY REQUESTS FOR INFORMATION OR
TESTIMONY THAT THE EXECUTIVE RECEIVES IN CONNECTION WITH ANY LITIGATION OR
INVESTIGATION RELATING TO CINERGY’S BUSINESS. CINERGY AGREES TO REIMBURSE THE
EXECUTIVE FOR ANY MONIES NECESSARY TO DISCHARGE THE EXECUTIVE’S OBLIGATIONS
UNDER THIS SECTION AND FOR HIS TIME AND OUT-OF-POCKET EXPENSES IN MEETING THOSE
OBLIGATIONS.


 


10.           RETURN OF CORPORATE PROPERTY. EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, THE EXECUTIVE AGREES TO RETURN TO CINERGY ALL KEYS, IDENTIFICATION
BADGES, ELECTRONIC PASSES, CREDIT CARDS, COMPUTER PROGRAMS, AND OTHER PROPERTY
BELONGING TO CINERGY WHEN REQUESTED AND TO DO SO BY CINERGY’S REPRESENTATIVE.


 


6

--------------------------------------------------------------------------------



 


11.           COMMUNICATIONS. WHILE THE EXECUTIVE IS EMPLOYED BY CINERGY AND
THEREAFTER, CINERGY WILL NOT MAKE ANY UNTRUE, DISPARAGING, DEFAMATORY, OR
DEROGATORY STATEMENTS ABOUT THE EXECUTIVE, AND THE EXECUTIVE WILL NOT MAKE ANY
UNTRUE, DISPARAGING, DEFAMATORY, OR DEROGATORY STATEMENTS ABOUT CINERGY.


 


12.           SEVERABILITY. IF ANY PORTION OF THIS AGREEMENT IS FOUND TO BE
UNENFORCEABLE FOR ANY REASON, THE PARTIES AGREE THAT THE REMAINING PORTIONS WILL
REMAIN IN EFFECT (TO THE EXTENT THE INVALIDITY OF THE PARTICULAR PORTION DOES
NOT SUBSTANTIALLY UNDERMINE THE PURPOSE OF THIS AGREEMENT).


 


13.           CONSULTATION WITH ATTORNEY ADVISED. THE EXECUTIVE IS ADVISED TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS AGREEMENT. THE EXECUTIVE
ACKNOWLEDGES BEING GIVEN THAT ADVICE. THE EXECUTIVE REPRESENTS THAT HE HAS READ
AND FULLY UNDERSTANDS ALL OF THE PROVISIONS OF THIS AGREEMENT. THE EXECUTIVE
REPRESENTS THAT HE IS VOLUNTARILY SIGNING THIS AGREEMENT.


 


14.           CONFIDENTIALITY. THE EXECUTIVE COVENANTS AND AGREES TO KEEP
COMPLETELY CONFIDENTIAL AND NOT TO DISCLOSE THE EXISTENCE OR TERMS OF THIS
AGREEMENT EXCEPT TO EXECUTIVE’S SPOUSE, LEGAL COUNSEL, ACCOUNTANT, AND FINANCIAL
ADVISORS, UNLESS HE IS REQUIRED BY LAW OR ANY LAWFUL AUTHORITY TO DO SO. THE
EXECUTIVE WILL ADVISE THOSE TO WHOM PROPER DISCLOSURE IS MADE THAT THIS IS A
CONFIDENTIAL AGREEMENT, AND HE WILL INSTRUCT THEM THAT THEY ARE NOT TO DISCLOSE
THE EXISTENCE OR TERMS OF THIS AGREEMENT. IN ADDITION, THE EXECUTIVE COVENANTS
AND AGREES THAT ANY BREACH OF THIS CONFIDENTIALITY PROVISION WILL BE CONSIDERED
A BREACH OF THIS AGREEMENT.


 


15.           BINDING EFFECT OF AGREEMENT. THIS AGREEMENT WILL BE BINDING UPON
AND WILL OPERATE FOR THE BENEFIT OF, THE HEIRS, EXECUTORS, ADMINISTRATORS,
ASSIGNS, AND SUCCESSORS IN INTEREST OF THE EXECUTIVE AND CINERGY. CINERGY AGREES
THAT IN THE EVENT OF A SALE, MERGER, ACQUISITION, OR OTHER CHANGE IN STRUCTURE
(INCLUDING THE CESSATION OR RESTRUCTURING OF ANY PART OF CINERGY’S BUSINESS)
AND/OR OWNERSHIP, CINERGY WILL ENSURE THAT THE CONTRACT LANGUAGE PERTAINING TO
THE TRANSACTION CONFIRMS THE CONTINUING LIABILITY OF CINERGY (AND ITS ASSIGNS
AND SUCCESSORS IN INTEREST) TO THE EXECUTIVE UNDER THIS AGREEMENT.  THE
EXECUTIVE AGREES THAT CINERGY SERVICES, INC. (AND/OR ANY OF ITS AUTHORIZED
EMPLOYEES) IS AUTHORIZED TO ACT FOR CINERGY WITH RESPECT TO ALL ASPECTS
PERTAINING TO THE ADMINISTRATION AND INTERPRETATION OF THIS AGREEMENT.


 


16.           COMPLETE AGREEMENT. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, THE TERMS OF THIS AGREEMENT CONSTITUTE THE ENTIRE AGREEMENT BETWEEN
THE PARTIES AND SUPERSEDE ALL PREVIOUS COMMUNICATIONS, REPRESENTATIONS, AND
AGREEMENTS, ORAL OR WRITTEN, BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER OF THIS AGREEMENT. NO AGREEMENT OR UNDERSTANDING MODIFYING THIS AGREEMENT
WILL BE BINDING ON EITHER PARTY UNLESS IT IS IN WRITING AND SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE PARTY SOUGHT TO BE BOUND. IF ANY PART OF THIS
AGREEMENT IS ADJUDGED BY A COURT OF COMPETENT JURISDICTION TO BE CONTRARY TO
LAW, THEN THIS AGREEMENT WILL, IN ALL OTHER RESPECTS, REMAIN EFFECTIVE AND
BINDING TO THE FULL EXTENT PERMITTED BY LAW.


 


17.           ARBITRATION. THE PARTIES AGREE THAT ANY DISPUTE, CLAIM, OR
CONTROVERSY BASED ON COMMON LAW, EQUITY, OR ANY FEDERAL, STATE, OR LOCAL
STATUTE, ORDINANCE, OR REGULATION (OTHER THAN WORKERS’ COMPENSATION CLAIMS)
ARISING OUT OF OR RELATING IN ANY WAY TO THE EXECUTIVE’S EMPLOYMENT, THE TERMS,
BENEFITS, AND CONDITIONS OF EMPLOYMENT, OR CONCERNING THIS AGREEMENT OR ITS
TERMINATION AND ANY RESULTING TERMINATION OF EMPLOYMENT, INCLUDING WHETHER SUCH
A DISPUTE


 


7

--------------------------------------------------------------------------------



 


IS ARBITRABLE, WILL BE SETTLED BY ARBITRATION. THIS AGREEMENT TO ARBITRATE
INCLUDES BUT IS NOT LIMITED TO ALL CLAIMS FOR ANY FORM OF ILLEGAL
DISCRIMINATION, IMPROPER OR UNFAIR TREATMENT OR DISMISSAL, AND ALL TORT CLAIMS.
THE EXECUTIVE WILL STILL HAVE A RIGHT TO FILE A DISCRIMINATION CHARGE WITH A
FEDERAL OR STATE AGENCY, BUT THE FINAL RESOLUTION OF ANY DISCRIMINATION CLAIM
WILL BE SUBMITTED TO ARBITRATION INSTEAD OF A COURT OR JURY. THE ARBITRATION
PROCEEDING WILL BE CONDUCTED UNDER THE EMPLOYMENT DISPUTE RESOLUTION ARBITRATION
RULES OF THE AMERICAN ARBITRATION ASSOCIATION IN EFFECT AT THE TIME A DEMAND FOR
ARBITRATION UNDER THE RULES IS MADE, AND SUCH PROCEEDING WILL BE ADJUDICATED IN
THE STATE OF OHIO IN ACCORDANCE WITH THE LAWS OF THE STATE OF OHIO. THE DECISION
OF THE ARBITRATOR(S), INCLUDING DETERMINATION OF THE AMOUNT OF ANY DAMAGES
SUFFERED, WILL BE EXCLUSIVE, FINAL, AND BINDING ON ALL PARTIES, THEIR HEIRS,
EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS. EACH PARTY WILL BEAR ITS OWN
EXPENSES IN THE ARBITRATION FOR ARBITRATORS’ FEES AND ATTORNEYS’ FEES, FOR ITS
WITNESSES, AND FOR OTHER EXPENSES OF PRESENTING ITS CASE. OTHER ARBITRATION
COSTS, INCLUDING ADMINISTRATIVE FEES AND FEES FOR RECORDS OR TRANSCRIPTS, WILL
BE BORNE EQUALLY BY THE PARTIES. NOTWITHSTANDING ANYTHING IN THIS SECTION TO THE
CONTRARY, IF THE EXECUTIVE PREVAILS WITH RESPECT TO ANY DISPUTE SUBMITTED TO
ARBITRATION UNDER THIS SECTION, CINERGY WILL REIMBURSE OR PAY ALL LEGAL FEES AND
EXPENSES THAT THE EXECUTIVE MAY REASONABLY INCUR AS A RESULT OF THE DISPUTE.


 


18.           GOVERNING LAW. THIS AGREEMENT WILL BE INTERPRETED, ENFORCED, AND
GOVERNED UNDER THE LAWS OF THE STATE OF OHIO, WITHOUT REGARD TO ANY PRINCIPLES
OF CONFLICTS OF LAWS.


 


19.           DEFINITIONS. AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS, WHEN
CAPITALIZED, WILL HAVE THE FOLLOWING MEANINGS:


 


A.             AGREEMENT. “AGREEMENT” MEANS THIS SEPARATION AND RETIREMENT
AGREEMENT.


 


B.             CINERGY. “CINERGY” MEANS THE COMPANY, ITS SUBSIDIARIES, AND/OR
ITS AFFILIATES, AND ANY SUCCESSORS TO THE FOREGOING.


 


C.             COMPANY. “COMPANY” MEANS CINERGY CORP.


 


D.             COMPETITOR. “COMPETITOR” MEANS ANY PERSON OR ENTITY THAT SELLS
GOODS OR SERVICES THAT ARE DIRECTLY COMPETITIVE WITH THOSE SOLD BY A BUSINESS
THAT (1) IS BEING CONDUCTED BY CINERGY AT THE TIME IN QUESTION AND (2) WAS BEING
CONDUCTED BY CINERGY ON THE TERMINATION DATE. NOTWITHSTANDING ANYTHING IN THE
PRECEDING SENTENCE, GOODS OR SERVICES WILL NOT BE DEEMED TO BE COMPETITIVE WITH
THOSE OF CINERGY SOLELY AS A RESULT OF THE EXECUTIVE BEING EMPLOYED BY OR
OTHERWISE ASSOCIATED WITH A BUSINESS THAT IS IN COMPETITION WITH CINERGY BUT AS
TO WHICH THE EXECUTIVE DOES NOT HAVE DIRECT OR INDIRECT RESPONSIBILITIES FOR THE
PRODUCTS OR SERVICES INVOLVED.


 


E.             EXECUTIVE. “EXECUTIVE” MEANS DONALD B. INGLE, JR.


 


F.              EXECUTIVE SUPPLEMENTAL LIFE PROGRAM. “EXECUTIVE SUPPLEMENTAL
LIFE PROGRAM” MEANS THE CINERGY CORP. EXECUTIVE SUPPLEMENTAL LIFE INSURANCE
PROGRAM AND ANY SUCCESSOR OF THAT PLAN.


 


G.             TERMINATION DATE. “TERMINATION DATE” HAS THE MEANING GIVEN SUCH
TERM IN THE RECITALS TO THIS AGREEMENT.


 


8

--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF, THE PARTIES HAVE CAUSED THIS AGREEMENT TO BE EXECUTED,
EFFECTIVE AS OF THE DATE ABOVE WRITTEN.


 


CINERGY SERVICES, INC.


 


EXECUTIVE


 


 


 


 


 


 


 


 


BY:


/S/ JAMES E. ROGERS


 


/S/ DONALD B. INGLE, JR.


 


JAMES E. ROGERS


 


DONALD B. INGLE, JR.


 


CHAIRMAN AND CHIEF EXECUTIVE OFFICER


 


 


 


9

--------------------------------------------------------------------------------



 


EXHIBIT A


 


*****


 


WAIVER AND RELEASE AGREEMENT


 


THIS WAIVER AND RELEASE AGREEMENT (THIS “WAIVER AND RELEASE”) IS ENTERED INTO BY
AND BETWEEN DONALD B. INGLE, JR. (THE “EXECUTIVE”) AND CINERGY CORP. 
(“CINERGY”) (COLLECTIVELY, THE “PARTIES”).


 


WHEREAS, THE PARTIES HAVE ENTERED INTO THE SEPARATION AND RETIREMENT AGREEMENT
DATED                              (THE “AGREEMENT”);


 


WHEREAS, THE EXECUTIVE’S EMPLOYMENT HAS BEEN TERMINATED IN ACCORDANCE WITH THE
TERMS OF THE AGREEMENT;


 


WHEREAS, THE EXECUTIVE IS REQUIRED TO SIGN THIS WAIVER AND RELEASE IN ORDER TO
RECEIVE THE PAYMENT OF CERTAIN COMPENSATION UNDER THE AGREEMENT FOLLOWING
TERMINATION OF EMPLOYMENT; AND


 


WHEREAS, CINERGY HAS AGREED TO SIGN THIS WAIVER AND RELEASE.


 


NOW, THEREFORE, IN CONSIDERATION OF THE PROMISES AND AGREEMENTS CONTAINED HEREIN
AND OTHER GOOD AND VALUABLE CONSIDERATION, THE SUFFICIENCY AND RECEIPT OF WHICH
ARE HEREBY ACKNOWLEDGED, AND INTENDING TO BE LEGALLY BOUND, THE PARTIES AGREE AS
FOLLOWS:


 


1.             THIS WAIVER AND RELEASE IS EFFECTIVE ON THE DATE HEREOF AND WILL
CONTINUE IN EFFECT AS PROVIDED HEREIN.


 


2.                                       IN CONSIDERATION OF THE PAYMENTS TO BE
MADE AND THE BENEFITS TO BE RECEIVED BY THE EXECUTIVE PURSUANT TO THE AGREEMENT
(THE “SEVERANCE BENEFITS”), WHICH THE EXECUTIVE ACKNOWLEDGES ARE IN ADDITION TO
PAYMENT AND BENEFITS TO WHICH THE EXECUTIVE WOULD BE ENTITLED TO BUT FOR THE
AGREEMENT, THE EXECUTIVE, ON BEHALF OF HIMSELF, HIS HEIRS, REPRESENTATIVES,
AGENTS AND ASSIGNS HEREBY COVENANTS NOT TO SUE OR OTHERWISE VOLUNTARILY
PARTICIPATE IN ANY LAWSUIT AGAINST, FULLY RELEASES, INDEMNIFIES, HOLDS HARMLESS,
AND OTHERWISE FOREVER DISCHARGES (I) CINERGY, (II) ITS SUBSIDIARY OR AFFILIATED
ENTITIES, (III) ALL OF THEIR PRESENT OR FORMER DIRECTORS, OFFICERS, EMPLOYEES,
SHAREHOLDERS, AND AGENTS AS WELL AS (IV) ALL PREDECESSORS, SUCCESSORS AND
ASSIGNS THEREOF (THE PERSONS LISTED IN CLAUSES (I) THROUGH (IV) HEREOF SHALL BE
REFERRED TO COLLECTIVELY AS THE “COMPANY”) FROM ANY AND ALL ACTIONS, CHARGES,
CLAIMS, DEMANDS, DAMAGES OR LIABILITIES OF ANY KIND OR CHARACTER WHATSOEVER,
KNOWN OR UNKNOWN, WHICH EXECUTIVE NOW HAS OR MAY HAVE HAD THROUGH THE EFFECTIVE
DATE OF THIS WAIVER AND RELEASE.  EXECUTIVE ACKNOWLEDGES AND UNDERSTANDS THAT HE
IS NOT HEREBY PREVENTED FROM FILING A CHARGE OF DISCRIMINATION WITH THE EQUAL
EMPLOYMENT OPPORTUNITY COMMISSION OR ANY STATE-EQUIVALENT AGENCY OR OTHERWISE
PARTICIPATE IN ANY PROCEEDINGS BEFORE SUCH COMMISSIONS.  EXECUTIVE ALSO
ACKNOWLEDGES AND UNDERSTANDS THAT IN THE EVENT HE DOES FILE SUCH A CHARGE, HE
SHALL BE ENTITLED TO NO


 


10

--------------------------------------------------------------------------------



 


REMUNERATION, DAMAGES, BACK PAY, FRONT PAY, OR COMPENSATION WHATSOEVER FROM THE
COMPANY AS A RESULT OF SUCH CHARGE.


 


3.                                       WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING RELEASE, IT SHALL INCLUDE:  (I) ALL CLAIMS OR POTENTIAL CLAIMS ARISING
UNDER ANY FEDERAL, STATE OR LOCAL LAWS RELATING TO THE PARTIES’ EMPLOYMENT
RELATIONSHIP, INCLUDING ANY CLAIMS EXECUTIVE MAY HAVE UNDER THE CIVIL RIGHTS
ACTS OF 1866 AND 1964, AS AMENDED, 42 U.S.C. §§ 1981 AND 2000(E) ET SEQ.; THE
CIVIL RIGHTS ACT OF 1991; THE AGE DISCRIMINATION IN EMPLOYMENT ACT, AS AMENDED,
29 U.S.C. §§ 621 ET SEQ.; THE AMERICANS WITH DISABILITIES ACT OF 1990, AS
AMENDED, 42 U.S.C. §§ 12,101 ET SEQ.; THE FAIR LABOR STANDARDS ACT, 29 U.S.C. §§
201 ET SEQ.; THE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT, 29 U.S.C. §§
2101, ET SEQ.; THE OHIO CIVIL RIGHTS ACT, CHAPTER 4112 ET SEQ.; AND ANY OTHER
FEDERAL, STATE OR LOCAL LAW GOVERNING THE PARTIES’ EMPLOYMENT RELATIONSHIP; (II)
ANY CLAIMS ON ACCOUNT OF, ARISING OUT OF OR IN ANY WAY CONNECTED WITH
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR LEAVING OF THAT EMPLOYMENT; (III) ANY
CLAIMS ALLEGED OR WHICH COULD HAVE BEEN ALLEGED IN ANY CHARGE OR COMPLAINT
AGAINST THE COMPANY; (IV) ANY CLAIMS RELATING TO THE CONDUCT OF ANY EMPLOYEE,
OFFICER, DIRECTOR, AGENT OR OTHER REPRESENTATIVE OF THE COMPANY; (V) ANY CLAIMS
OF DISCRIMINATION OR HARASSMENT ON ANY BASIS; (VI) ANY CLAIMS ARISING FROM ANY
LEGAL RESTRICTIONS ON AN EMPLOYER’S RIGHT TO SEPARATE ITS EMPLOYEES; (VII) ANY
CLAIMS FOR PERSONAL INJURY, COMPENSATORY OR PUNITIVE DAMAGES OR OTHER FORMS OF
RELIEF; AND (VIII) ALL OTHER CAUSES OF ACTION SOUNDING IN CONTRACT, TORT OR
OTHER COMMON LAW BASIS, INCLUDING: (A) THE BREACH OF ANY ALLEGED ORAL OR WRITTEN
CONTRACT; (B) NEGLIGENT OR INTENTIONAL MISREPRESENTATIONS; (C) WRONGFUL
DISCHARGE; (D) JUST CAUSE DISMISSAL; (E) DEFAMATION; (F) INTERFERENCE WITH
CONTRACT OR BUSINESS RELATIONSHIP; OR (G) NEGLIGENT OR INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS.


 


4.                                       THE PARTIES ACKNOWLEDGE THAT IT IS
THEIR MUTUAL AND SPECIFIC INTENT THAT THE ABOVE WAIVER FULLY COMPLIES WITH THE
REQUIREMENTS OF THE OLDER WORKERS BENEFIT PROTECTION ACT (29 U.S.C. § 626) AND
ANY SIMILAR LAW GOVERNING RELEASE OF CLAIMS.  ACCORDINGLY, EXECUTIVE HEREBY
ACKNOWLEDGES THAT:


 


A.                                       HE HAS CAREFULLY READ AND FULLY
UNDERSTANDS ALL OF THE PROVISIONS OF THIS WAIVER AND RELEASE AND THAT HE HAS
ENTERED INTO THIS WAIVER AND RELEASE KNOWINGLY AND VOLUNTARILY AFTER EXTENSIVE
NEGOTIATIONS AND HAVING CONSULTED WITH HIS COUNSEL;


 


B.                                      THE SEVERANCE BENEFITS OFFERED IN
EXCHANGE FOR EXECUTIVE’S RELEASE OF CLAIMS EXCEED IN KIND AND SCOPE THAT TO
WHICH HE WOULD HAVE OTHERWISE BEEN LEGALLY ENTITLED;


 


C.                                       PRIOR TO SIGNING THIS WAIVER AND
RELEASE, EXECUTIVE HAD BEEN ADVISED IN WRITING BY THIS WAIVER AND RELEASE AS
WELL AS OTHER WRITINGS TO SEEK COUNSEL FROM, AND HAS IN FACT HAD AN OPPORTUNITY
TO CONSULT WITH, AN ATTORNEY OF HIS CHOICE CONCERNING ITS TERMS AND CONDITIONS;
AND


 


D.                                      HE HAS BEEN OFFERED AT LEAST TWENTY-ONE
(21) DAYS WITHIN WHICH TO REVIEW AND CONSIDER THIS WAIVER AND RELEASE.


 


11

--------------------------------------------------------------------------------



 


5.                                       THE PARTIES AGREE THAT THIS WAIVER AND
RELEASE SHALL NOT BECOME EFFECTIVE AND ENFORCEABLE UNTIL THE DATE THIS WAIVER
AND RELEASE IS SIGNED BY BOTH PARTIES OR SEVEN (7) CALENDAR DAYS AFTER ITS
EXECUTION BY EXECUTIVE, WHICHEVER IS LATER.  EXECUTIVE MAY REVOKE THIS WAIVER
AND RELEASE FOR ANY REASON BY PROVIDING WRITTEN NOTICE OF SUCH INTENT TO CINERGY
WITHIN SEVEN (7) DAYS AFTER HE HAS SIGNED THIS WAIVER AND RELEASE, THEREBY
FORFEITING EXECUTIVE’S RIGHT TO RECEIVE ANY SEVERANCE BENEFITS PROVIDED
HEREUNDER AND RENDERING THIS WAIVER AND RELEASE NULL AND VOID IN ITS ENTIRETY.


 


6.                                       THE EXECUTIVE HEREBY AFFIRMS AND
ACKNOWLEDGES HIS CONTINUED OBLIGATIONS TO COMPLY WITH THE POST-TERMINATION
COVENANTS CONTAINED IN THE AGREEMENT, INCLUDING BUT NOT LIMITED TO, THE
CONFIDENTIAL INFORMATION PROVISIONS OF SECTION 6 OF THE AGREEMENT.  EXECUTIVE
ACKNOWLEDGES THAT THE RESTRICTIONS CONTAINED THEREIN ARE VALID AND REASONABLE IN
EVERY RESPECT, ARE NECESSARY TO PROTECT THE COMPANY’S LEGITIMATE BUSINESS
INTERESTS AND HEREBY AFFIRMATIVELY WAIVES ANY CLAIM OR DEFENSE TO THE CONTRARY.


 


7.                                       EXECUTIVE SPECIFICALLY AGREES AND
UNDERSTANDS THAT THE EXISTENCE AND TERMS OF THIS WAIVER AND RELEASE ARE STRICTLY
CONFIDENTIAL AND THAT SUCH CONFIDENTIALITY IS A MATERIAL TERM OF THIS WAIVER AND
RELEASE.  ACCORDINGLY, EXCEPT AS REQUIRED BY LAW OR UNLESS AUTHORIZED TO DO SO
BY CINERGY IN WRITING, EXECUTIVE AGREES THAT HE SHALL NOT COMMUNICATE, DISPLAY
OR OTHERWISE REVEAL ANY OF THE CONTENTS OF THIS WAIVER AND RELEASE TO ANYONE
OTHER THAN HIS SPOUSE, PRIMARY LEGAL COUNSEL OR FINANCIAL ADVISOR, PROVIDED,
HOWEVER, THAT THEY ARE FIRST ADVISED OF THE CONFIDENTIAL NATURE OF THIS WAIVER
AND RELEASE AND EXECUTIVE OBTAINS THEIR AGREEMENT TO BE BOUND BY THE SAME. 
CINERGY AGREES THAT EXECUTIVE MAY RESPOND TO LEGITIMATE INQUIRIES REGARDING HIS
EMPLOYMENT WITH CINERGY BY STATING THAT HE VOLUNTARILY RESIGNED TO PURSUE OTHER
OPPORTUNITIES, THAT THE PARTIES TERMINATED THEIR RELATIONSHIP ON AN AMICABLE
BASIS AND THAT THE PARTIES HAVE ENTERED INTO A CONFIDENTIAL WAIVER AND RELEASE
THAT PROHIBITS HIM FROM FURTHER DISCUSSING THE SPECIFICS OF HIS SEPARATION. 
NOTHING CONTAINED HEREIN SHALL BE CONSTRUED TO PREVENT EXECUTIVE FROM DISCUSSING
OR OTHERWISE ADVISING SUBSEQUENT EMPLOYERS OF THE EXISTENCE OF ANY OBLIGATIONS
AS SET FORTH IN THE AGREEMENT.  FURTHER, NOTHING CONTAINED HEREIN SHALL BE
CONSTRUED TO LIMIT OR OTHERWISE RESTRICT THE COMPANY’S ABILITY TO DISCLOSE THE
TERMS AND CONDITIONS OF THIS WAIVER AND RELEASE AS MAY BE REQUIRED BY BUSINESS
NECESSITY.


 


8.                                       IN THE EVENT THAT EXECUTIVE BREACHES OR
THREATENS TO BREACH ANY PROVISION OF THIS WAIVER AND RELEASE, HE AGREES THAT
CINERGY SHALL BE ENTITLED TO SEEK ANY AND ALL EQUITABLE AND LEGAL RELIEF
PROVIDED BY LAW, SPECIFICALLY INCLUDING IMMEDIATE AND PERMANENT INJUNCTIVE
RELIEF.  EXECUTIVE HEREBY WAIVES ANY CLAIM THAT CINERGY HAS AN ADEQUATE REMEDY
AT LAW.  IN ADDITION, AND TO THE EXTENT NOT PROHIBITED BY LAW, EXECUTIVE AGREES
THAT CINERGY SHALL BE ENTITLED TO AN AWARD OF ALL COSTS AND ATTORNEYS’ FEES
INCURRED BY CINERGY IN ANY SUCCESSFUL EFFORT TO ENFORCE THE TERMS OF THIS WAIVER
AND RELEASE.  EXECUTIVE AGREES THAT THE FOREGOING RELIEF SHALL NOT BE CONSTRUED
TO LIMIT OR OTHERWISE RESTRICT CINERGY’S ABILITY TO PURSUE ANY OTHER REMEDY
PROVIDED BY LAW, INCLUDING THE RECOVERY OF ANY ACTUAL, COMPENSATORY OR PUNITIVE
DAMAGES.  MOREOVER, IF EXECUTIVE PURSUES ANY CLAIMS AGAINST THE COMPANY SUBJECT
TO THE FOREGOING WAIVER AND RELEASE, EXECUTIVE AGREES TO IMMEDIATELY REIMBURSE
THE COMPANY FOR THE VALUE OF ALL BENEFITS RECEIVED UNDER THIS WAIVER AND RELEASE
TO THE FULLEST EXTENT PERMITTED BY LAW.


 


12

--------------------------------------------------------------------------------



 


9.                                       CINERGY HEREBY RELEASES THE EXECUTIVE,
HIS HEIRS, REPRESENTATIVES, AGENTS AND ASSIGNS FROM ANY AND ALL KNOWN CLAIMS,
CAUSES OF ACTION, GRIEVANCES, DAMAGES AND DEMANDS OF ANY KIND OR NATURE BASED ON
ACTS OR OMISSIONS COMMITTED BY THE EXECUTIVE DURING AND IN THE COURSE OF HIS
EMPLOYMENT WITH CINERGY PROVIDED SUCH ACT OR OMISSION WAS COMMITTED IN GOOD
FAITH AND OCCURRED WITHIN THE SCOPE OF HIS NORMAL DUTIES AND RESPONSIBILITIES.


 


10.                                 THE PARTIES ACKNOWLEDGE THAT THIS WAIVER AND
RELEASE IS ENTERED INTO SOLELY FOR THE PURPOSE OF ENDING THEIR EMPLOYMENT
RELATIONSHIP ON AN AMICABLE BASIS AND SHALL NOT BE CONSTRUED AS AN ADMISSION OF
LIABILITY OR WRONGDOING BY EITHER PARTY AND THAT BOTH CINERGY AND EXECUTIVE HAVE
EXPRESSLY DENIED ANY SUCH LIABILITY OR WRONGDOING.


 


11.                                 EACH OF THE PROMISES AND OBLIGATIONS SHALL
BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE HEIRS, EXECUTORS,
ADMINISTRATORS, ASSIGNS AND SUCCESSORS IN INTEREST OF EACH OF THE PARTIES.


 


12.                                 THE PARTIES AGREE THAT EACH AND EVERY
PARAGRAPH, SENTENCE, CLAUSE, TERM AND PROVISION OF THIS WAIVER AND RELEASE IS
SEVERABLE AND THAT, IF ANY PORTION OF THIS WAIVER AND RELEASE SHOULD BE DEEMED
NOT ENFORCEABLE FOR ANY REASON, SUCH PORTION SHALL BE STRICKEN AND THE REMAINING
PORTION OR PORTIONS THEREOF SHOULD CONTINUE TO BE ENFORCED TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW.


 


13.                                 THIS WAIVER AND RELEASE SHALL BE GOVERNED BY
AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF OHIO WITHOUT REGARD
TO ANY APPLICABLE STATE’S CHOICE OF LAW PROVISIONS.


 


14.                                 EXECUTIVE REPRESENTS AND ACKNOWLEDGES THAT
IN SIGNING THIS WAIVER AND RELEASE HE DOES NOT RELY, AND HAS NOT RELIED, UPON
ANY REPRESENTATION OR STATEMENT MADE BY CINERGY OR BY ANY OF CINERGY’S
EMPLOYEES, OFFICERS, AGENTS, STOCKHOLDERS, DIRECTORS OR ATTORNEYS WITH REGARD TO
THE SUBJECT MATTER, BASIS OR EFFECT OF THIS WAIVER AND RELEASE OTHER THAN THOSE
SPECIFICALLY CONTAINED HEREIN.


 


15.                                 THIS WAIVER AND RELEASE REPRESENTS THE
ENTIRE AGREEMENT BETWEEN THE PARTIES CONCERNING THE SUBJECT MATTER HEREOF, SHALL
SUPERCEDE ANY AND ALL PRIOR AGREEMENTS WHICH MAY OTHERWISE EXIST BETWEEN THEM
CONCERNING THE SUBJECT MATTER HEREOF (SPECIFICALLY EXCLUDING, HOWEVER, THE
POST-TERMINATION OBLIGATIONS CONTAINED IN THE AGREEMENT OR ANY OTHER
LEGALLY-BINDING DOCUMENT), AND SHALL NOT BE ALTERED, AMENDED, MODIFIED OR
OTHERWISE CHANGED EXCEPT BY A WRITING EXECUTED BY BOTH PARTIES.


 


16.                                 CINERGY CORP. AND THE EXECUTIVE AGREE THAT
CINERGY SERVICES, INC. WILL BE AUTHORIZED TO ACT FOR CINERGY CORP. WITH RESPECT
TO ALL ASPECTS PERTAINING TO THE ADMINISTRATION AND INTERPRETATION OF THIS
WAIVER AND RELEASE.


 


13

--------------------------------------------------------------------------------



 


PLEASE READ CAREFULLY.  WITH RESPECT TO THE EXECUTIVE, THIS


 


WAIVER AND RELEASE INCLUDES A COMPLETE RELEASE OF ALL KNOWN


 


AND UNKNOWN CLAIMS.


 


IN WITNESS WHEREOF, THE PARTIES HAVE THEMSELVES SIGNED, OR CAUSED A DULY
AUTHORIZED AGENT THEREOF TO SIGN, THIS WAIVER AND RELEASE ON THEIR BEHALF AND
THEREBY ACKNOWLEDGE THEIR INTENT TO BE BOUND BY ITS TERMS AND CONDITIONS.


 

EXECUTIVE

 

CINERGY SERVICES, INC.

 

 

 

 

 

 

 

 

Signed:

/s/ Donald B. Ingle, Jr.

 

By:

/s/ James E. Rogers

 

 

 

 

 

 

 

Printed:

Donald B. Ingle, Jr.

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

Dated:

 

 

Dated:

 

 

 

 

 

 

 


 


14

--------------------------------------------------------------------------------